Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 210007025.
	Regarding claims 1, 3, 11 and 13, CN ‘025 (Figure 2) discloses a strap connector, comprising: an insulating body 1,4 comprising a top wall, the top wall comprising a recessed portion and a slit (unnumbered, receiving 52 in Figure 8) located in front of the recessed portion; a conductive element 2 adapted for electrically mating with a mating connector; a locking member 5 comprising a main body portion 51 located in the recessed portion and a locking elastic arm 52 extending forwardly from the main body portion, the main body portion comprising a top plate from which the locking elastic arm extends, the locking elastic arm extending into the slit and protruding beyond the top wall, and the locking elastic arm being adapted for locking with the mating connector; a pressing block 61 located above the locking member; and a strap 6 connected to the pressing block; wherein the pressing block is slidable backwardly under pulling of the strap, so that the pressing block presses the top plate downwardly, thereby causing the locking elastic arm to move downwardly for unlocking with the mating connector.  Regarding claims 3, 11 and 13, CN ‘025 also discloses a pair of elastic arms 52 and corresponding slits.
Regarding claims 2 and 12, CN ‘025 discloses the top plate 51 comprises a top surface and a protrusion 53 protruding beyond the top surface, the pressing block 61 comprises a bottom surface and a locking slot 63 located on the bottom surface for receiving the protrusion, and the protrusion comprises a first inclined guide surface 531 for guiding the pressing block when the pressing block slides backwardly and leaves the locking slot.
Regarding claims 3 and 13, CN ‘025 discloses the protrusion 53 is stamped from the top plate.
Regarding claims 4 and 14, CN ‘025 discloses the main body portion 51 comprises an elastic sheet 54 at a rear end thereof, and the elastic sheet is adapted to push the pressing block 61 forwardly when the strap 6 is released, so as to reset the pressing block.
Regarding claims 7 and 17, CN ‘025 discloses a sliding groove (unnumbered, which receives 65) for mating with the pressing block 61, and the pressing block is slidable along the sliding groove under the pulling of the strap 6.
Regarding claims 9 and 19, CN ‘025 discloses the conductive element is a circuit board 2 mounted to the insulating body 4, and the circuit board comprises a plurality of conductive pads 21 for mating with the mating connector.
Regarding claims 10 and 20, CN ‘025 discloses the insulating body 1,4 comprises a mating space located below the top wall, the mating space is opened downwardly, the circuit board 2 comprises a first mating portion, a second mating portion and a third mating portion (unnumbered, all separated by slots 22), the first mating portion, the second mating portion and the third mating portion are spaced apart along a horizontal direction, the second mating portion is located between the first mating portion and the third mating portion, a width of the second mating portion is smaller than a width of the first mating portion, and the width of the second mating portion is smaller than a width of the third mating portion.
Claims 5, 6, 8, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the bottom plate; nor the heat melt post extending through the rear cover, the bottom plate and the insulating body in order to fix the bottom plate to the insulating body; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833